      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 1 of 44



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


CODY FLACK,
SARA ANN MAKENZIE,
MARIE KELLY, and
COURTNEY SHERWIN,
individually and on behalf of all others
similarly situated,

               Plaintiffs,
                                                  Case No. 3:18-cv-00309-WMC
       v.                                         Judge William Conley

WISCONSIN DEPARTMENT OF
HEALTH SERVICES and
ANDREA PALM, in her official capacity as
Secretary-Designee of the Wisconsin
Department of Health Services,

               Defendants.


     SECOND AMENDED COMPLAINT WITH CLASS ACTION ALLEGATIONS


                                       INTRODUCTION

       1.      Plaintiffs Cody Flack, Sara Ann Makenzie, Marie Kelly, and Courtney Sherwin

(“Plaintiffs”) are low-income transgender Wisconsin residents who receive medical assistance

through Wisconsin’s Medicaid program (“Wisconsin Medicaid”). Plaintiffs—and all other

transgender Wisconsin Medicaid beneficiaries in need of surgical and medical treatments for

gender dysphoria—are being unlawfully denied coverage for such treatments under a

longstanding Wisconsin regulation, Wis. Adm. Code §§ DHS 107.03(23)-(24), 107.10(4)(p) (the

“Challenged Exclusion”), which categorically excludes gender-confirming care from Medicaid

coverage.
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 2 of 44



       2.      On behalf of themselves and all other similarly situated individuals, Plaintiffs file

this Amended Complaint with Class Action Allegations (“Complaint”) against Wisconsin

Department of Health Services (“DHS”) and its Secretary-Designee, Andrea Palm, in her official

capacity (the “Secretary”) (collectively, “Defendants”) to contest the discriminatory Challenged

Exclusion, as well as Defendants’ continuing refusal to cover medically-necessary care for

transgender Wisconsin Medicaid beneficiaries pursuant to that exclusion, as a violation of their

civil rights under Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C.

§ 18116 (“Section 1557”); the comparability and availability requirements of the federal

Medicaid Act, 42 U.S.C. §§ 1396a(a)(10)(A)-(B); and the Equal Protection Clause of the

Fourteenth Amendment to the U.S. Constitution.

       3.      The Challenged Exclusion, which DHS promulgated in 1996, implemented in

1997, and continues to enforce now, expressly prohibits Wisconsin Medicaid coverage for

“[t]ranssexual surgery” and “[d]rugs, including hormone therapy, associated with transsexual

surgery or medically unnecessary alteration of sexual anatomy or characteristics.” Wis. Adm.

Code §§ DHS 107.03(23)-(24), 107.10(4)(p). Because of this categorical exclusion, Plaintiffs

have been denied or prevented from obtaining Medicaid coverage for medically necessary

surgical treatments and other medical treatments and services for gender dysphoria—the

clinically significant distress associated with having a gender identity (the innate, internal sense

of one’s sex, i.e., being male or female) that conflicts with the sex one was assigned at birth.

       4.      The Challenged Exclusion—which flies in the face of the medical consensus that

gender-confirming medical care is the only safe and effective medical treatment for gender

dysphoria, and wholly disregards the harms of denying transgender people access to critical and

often life-saving care—unlawfully denies medically necessary care to transgender Wisconsin



                                                  2
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 3 of 44



Medicaid beneficiaries. Notably, Wisconsin Medicaid covers these services when they are

medically necessary to address health conditions other than gender dysphoria. In short,

Wisconsin treats its transgender Medicaid beneficiaries as second-class citizens and their

transition-related health care needs as “unnecessary.” In doing so, Defendants expose a

particularly vulnerable group in Wisconsin to significant and avoidable harms to their health and

well-being, in violation of the U.S. Constitution and federal law.

       5.      On behalf of themselves and other similarly situated transgender Wisconsin

Medicaid beneficiaries, Plaintiffs seek a declaratory judgment that the Challenged Exclusion

violates Section 1557, the Medicaid Act, and the U.S. Constitution; preliminary and permanent

injunctions barring Defendants from enforcing the Challenged Exclusion to deny medically

necessary transition-related health care; their reasonable attorneys’ fees and costs; and such other

relief as the Court deems just and equitable.

       6.      In their individual capacities, Plaintiffs also seek compensatory damages for the

economic and non-economic injuries they have suffered as a result of being denied health care

based on the Challenged Exclusion.

                                        BACKGROUND

       7.      Plaintiffs are and have been enrolled in Wisconsin Medicaid at all times relevant

to this Complaint.

       8.      Wisconsin Medicaid is a health insurance program for low-income individuals

and families that is jointly funded by the federal government and the State of Wisconsin (the

“State”). Wisconsin Medicaid is offered through several programs, including Medicaid for the

Elderly, Blind, or Disabled, which covers low-income individuals who are age 65 or older and




                                                 3
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 4 of 44



people with disabilities, and BadgerCare Plus, which covers low-income children, pregnant

women, and low-income adults under 65 who are not eligible on the basis of a disability.

       9.      Plaintiffs have been or will be prevented from obtaining medical assistance from

Wisconsin Medicaid for medically necessary treatments for gender dysphoria based on the

Challenged Exclusion, and have suffered or will suffer significant harm as a result.

       10.     Plaintiffs rely on Wisconsin Medicaid for their health care expenses. Plaintiffs

Cody Flack and Sara Ann Makenzie are low-income individuals with disabilities who rely

exclusively on federal Supplemental Security Income (“SSI”) benefit payments to meet their

basic needs for food, clothing, and shelter, and are eligible for and receive Wisconsin Medicaid

on that basis. Plaintiffs Marie Kelly and Courtney Sherwin are low-income individuals who are

eligible for and receive Wisconsin Medicaid through the State’s BadgerCare Plus program.

       11.     Each Plaintiff has been diagnosed with gender dysphoria. Gender dysphoria is the

clinically significant distress associated with having a gender identity that conflicts with one’s

assigned sex (i.e., the sex one was assumed to be at birth, usually based on a cursory review of

external genitalia). Plaintiffs experience dysphoria related to the disconnect between their

primary and secondary sex characteristics and their gender identity. Plaintiffs have undergone

gender transitions to live in accordance with their respective gender identities. Each Plaintiff has

received medical care to treat the gender dysphoria they have experienced when living, or being

incorrectly perceived by others, as their assigned sex instead of the sex matching their gender

identities. Each Plaintiff has experienced heightened gender dysphoria when others have made

incorrect assumptions about their sex, or mistreated them, based on aspects of their physical

appearance.




                                                  4
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 5 of 44



       12.     Plaintiffs’ medical and mental health providers have recommended that they

obtain surgical treatments to treat and alleviate their ongoing symptoms of gender dysphoria.

Unfortunately, without the injunctive relief sought in this lawsuit, Plaintiffs have been or will be

prevented from obtaining these medically necessary procedures because Wisconsin Medicaid

will not cover them. As low-income Medicaid beneficiaries, Plaintiffs each lack the financial

ability to pay out-of-pocket for that medically necessary care or to obtain private insurance that

might cover it. Consequently, each of them has suffered, and is continuing to suffer, exacerbated

symptoms of gender dysphoria, emotional distress, and physical harm, all of which would be

avoidable if they had access to this medically necessary care.

       13.     The Challenged Exclusion violates Section 1557’s prohibitions on discrimination

in federally-funded health programs, as it discriminates against Plaintiffs and other transgender

Wisconsin Medicaid beneficiaries on the basis of sex (including nonconformity to sex

stereotypes, gender identity, being transgender, and undergoing a gender transition) by

categorically denying them transition-related health care regardless of medical necessity.

Furthermore, the Challenged Exclusion violates the federal Medicaid Act’s comparability and

availability requirements. The Challenged Exclusion, which has no rational or legitimate basis,

denies Plaintiffs and similarly situated individuals their constitutional right to equal protection

under the laws based on impermissible consideration of sex-based classifications (including

nonconformity to sex stereotypes, gender identity, being transgender, and undergoing a gender

transition). It further violates the Equal Protection Clause by denying necessary health care to

people solely based on their membership in a disfavored group, transgender people, who are

subjected to discriminatory treatment based on their membership in that class.




                                                  5
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 6 of 44



       14.     Plaintiffs, on behalf of themselves and similarly situated individuals, ask the

Court to: (1) issue a declaratory judgment that the Challenged Exclusion violates the prohibition

against sex discrimination contained in Section 1557, violates the availability and comparability

requirements of the federal Medicaid Act, and is unconstitutional under the Equal Protection

Clause of the Fourteenth Amendment to the U.S. Constitution; (2) preliminarily and permanently

enjoin Defendants from enforcing the Challenged Exclusion and from denying Wisconsin

Medicaid coverage for medically necessary treatments for gender dysphoria;1 (3) award

compensatory damages for their economic and non-economic injuries arising from being denied

medically necessary health care coverage because of the Challenged Exclusion; and (4) award

their reasonable attorneys’ fees and costs.

                                              PARTIES

       15.     Plaintiff Cody Flack is an adult male resident of Green Bay, Brown County,

Wisconsin. Mr. Flack is a transgender man. Mr. Flack has been eligible for and enrolled in

Wisconsin Medicaid at all times material to this Complaint.

       16.     Plaintiff Sara Makenzie is an adult female resident of Baraboo, Sauk County,

Wisconsin. Ms. Makenzie is a transgender woman. Ms. Makenzie has been eligible for and

enrolled in Wisconsin Medicaid at all times material to this Complaint.




1
  The original complaint in this action [Dkt. No. 1] was filed by Mr. Flack and Ms. Makenzie as
individuals, and did not contain class action allegations. On July 25, 2018, the Court
preliminarily enjoined Defendants from enforcing the Challenged Exclusion against Mr. Flack
and Ms. Makenzie only. Op. & Order, July 25, 2018 [Dkt. No. 70]. Because Defendants have
noticed an appeal of that injunction [Dkt. No. 75], the facts alleged in this amended complaint
pertaining to Mr. Flack and Ms. Makenzie are similar to those alleged in the original complaint.


                                                 6
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 7 of 44



       17.     Plaintiff Marie Kelly is an adult female resident of Milwaukee, Milwaukee

County, Wisconsin. Ms. Kelly is a transgender woman. Ms. Kelly has been eligible for and

enrolled in Wisconsin Medicaid at all times material to this Complaint.

       18.     Plaintiff Courtney Sherwin is an adult female resident of Janesville, Rock County,

Wisconsin.2 Ms. Sherwin is a transgender woman. Ms. Sherwin has been eligible for and

enrolled in Wisconsin Medicaid at all times material to this Complaint.

       19.     Defendant DHS is the Wisconsin state agency charged with the administration of

Wisconsin Medicaid. Wis. Stat. § 49.45. DHS’s principal offices are located at 1 West Wilson

Street, Room 650, in Madison, Dane County, Wisconsin. DHS is a recipient of federal funds

from the U.S. Department of Health and Human Services (“HHS”), including Medicaid funding.

Thus, DHS is subject to the nondiscrimination requirements of Section 1557, which prohibits

discrimination on the basis of sex and other factors in any health program or activity that

receives funding from HHS, including Wisconsin Medicaid. Wisconsin law expressly authorizes

lawsuits against DHS. Wis. Stat. § 46.017.

       20.     Defendant Andrea Palm is the Secretary-Designee of DHS and, as such, is

responsible for implementing the Medicaid Act consistent with federal Medicaid requirements.

Secretary-Designee Palm is sued in her official capacity.

       21.     All of Defendants’ actions or omissions complained of in this Complaint were

under the color of state law.




2
  Ms. Sherwin’s birth name was Bradley Sherwin. On September 20, 2018, Ms. Sherwin
petitioned for a court-ordered name change to her chosen name, Courtney Sherwin, and expects
to obtain that name change soon.

                                                 7
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 8 of 44



                                 JURISDICTION AND VENUE

       22.     The Court has jurisdiction over the claims asserted herein under 28 U.S.C.

§§ 1331 and 1343(a)(3)-(4).

       23.     Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201 and 2202, and 42 U.S.C. § 1983.

       24.     Under 28 U.S.C. § 1391, venue is proper in the Western District of Wisconsin

because Defendants reside and are subject to personal jurisdiction in the District, a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in the District, and

Plaintiffs Sara Ann Makenzie and Courtney Sherwin reside in the District.

                                              FACTS

                              Gender Identity and Gender Dysphoria

       25.     Gender identity is an innate, internal sense of one’s sex—i.e., being male or

female—and is a basic part of every person’s core identity. Everyone has a gender identity. Most

people’s gender identity is consistent with the sex they were assigned at birth (“assigned sex”).

Transgender people, however, have a gender identity that is different from their assigned sex. A

transgender man is a man who was assigned female at birth but has a male gender identity. A

transgender woman is a woman who was assigned male at birth but has a female gender identity.

       26.     Gender dysphoria is a serious medical condition recognized by the American

Psychiatric Association. Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental

Disorders (5th ed. 2013) (“DSM-5”).3 Under the DSM-5, gender dysphoria is the “clinically



3
  Earlier editions of the DSM included a diagnosis referred to as “Gender Identity Disorder.” The
DSM-5 removed that diagnosis and replaced it with “Gender Dysphoria,” to clarify that being
transgender is not itself a disorder, but that the clinically relevant condition is the dysphoria
experienced by individuals whose gender identity conflicts with their assigned sex. See DSM-5


                                                  8
      Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 9 of 44



significant distress or impairment in social, occupational, or other areas of function” associated

with the incongruence between a transgender person’s gender identity and assigned sex. Id. at

451-53. Distress associated with gender dysphoria often arises “when physical interventions by

means of hormones and/or surgery are not available.” Id. at 451. A transgender person’s gender

dysphoria can be alleviated when the person is able to live, and be treated by others, consistently

with the person’s gender identity.

       27.     When a transgender person’s gender dysphoria is left untreated, or is inadequately

treated, the consequences can be dire. Symptoms of untreated gender dysphoria often include

intense emotional suffering, anxiety and depression, suicidality, and thoughts or acts of self-

harm. All of those symptoms can be mitigated, and often prevented altogether, for transgender

people with access to appropriate individualized medical care as part of their gender transitions.

       28.     Certain medical treatments, including hormone therapy and various surgical

procedures that align one’s physical characteristics with one’s gender identity (collectively

referred to in this Complaint as transition-related or gender-confirming surgeries),4 are safe and

medically effective treatments for gender dysphoria under the applicable standards of care, and

are recognized as such by the medical profession.




at 451 (noting that Gender Dysphoria “is more descriptive than the previous DSM-IV term
gender identity disorder and focuses on dysphoria as the clinical problem, not identity per se.”).
4
  Certain transition-related procedures are sometimes referred to as “sex reassignment surgery,”
or the archaic and disfavored term “sex change surgery,” which is now generally considered
inaccurate and offensive. Under the contemporary medical and psychological understanding of
gender identity, transition-related medical treatments serve to confirm, not “change,” an
individual’s sex by bringing primary and secondary sex characteristics into alignment with the
person’s gender identity. As such, neither of those terms is used in this Complaint.

                                                 9
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 10 of 44



                                   Federal Medicaid Program

       29.     Established in 1965 under Title XIX of the Social Security Act, Medicaid is a

joint federal-state program that provides medical assistance to eligible low-income individuals.

See 42 U.S.C. § 1396-1396w-5 (the “Medicaid Act”). The central objective of Medicaid is to

enable states to furnish medical services to persons whose incomes and resources are insufficient

to meet the cost of necessary medical services. 42 U.S.C. § 1396-1.

       30.     States are not required to participate in the Medicaid program, but all states do.

       31.     The Medicaid Act requires each participating state to establish or designate a

single state agency that is responsible for administering or supervising the administration of the

state’s Medicaid program. 42 U.S.C. § 1396a(a)(5).

       32.     In addition, each participating state must maintain a comprehensive plan for

medical assistance approved by the Secretary of the U.S. Department of Health and Human

Services. 42 U.S.C. § 1396a. The plan must describe the state’s program and affirm its

commitment to comply with the Medicaid Act and its implementing regulations.

       33.     The federal government reimburses participating states for a substantial portion of

the cost of providing medical assistance.

       34.     The Medicaid Act requires that participating states cover health care services

when medically necessary, including in-patient and out-patient hospital services and physician

services. 42 U.S.C. §§ 1396a(a)(10)(A), 1396d. In addition, the statute gives states the option to

provide other services, including prescription drugs, when medically necessary.

       35.     Under the Medicaid Act, “the medical assistance made available to any

individual . . . shall not be less in amount, duration or scope than the medical assistance made

available to any other such individual.” 42 U.S.C. § 1396a(a)(10)(B)(i).



                                                10
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 11 of 44



       36.     In addition, a state “Medicaid agency may not arbitrarily deny or reduce the

amount or scope of a required service . . . to an otherwise eligible recipient solely because of the

diagnosis, type of illness, or condition.” 42 C.F.R. § 440.230(c).

       37.     Moreover, state Medicaid programs must provide medical assistance “in a manner

consistent with . . . the best interests of the recipients.” 42 U.S.C. § 1396(a)(19).

                                        Wisconsin Medicaid

       38.     The State of Wisconsin participates in the federal Medicaid program.

       39.     DHS is the state agency that administers the Wisconsin Medicaid program.

       40.     More than half of Wisconsin’s Medicaid expenditures are reimbursed with federal

Medicaid funds.

       41.     Wisconsin Medicaid provides Medicaid-funded medical assistance through

several programs, including Medicaid for the Elderly, Blind, or Disabled, which covers low-

income individuals who are age 65 or older and people with disabilities, and BadgerCare Plus,

which covers low-income children, pregnant women, and low-income adults under 65 without a

qualifying disability. Wisconsin Medicaid beneficiaries’ plans are administered either directly by

the State or by one of several participating managed care organizations.

       42.     Wisconsin Medicaid and all of its programs are governed by Wisconsin’s medical

assistance statute, Wis. Stat. §§ 49.43-65, and its implementing regulations, Wis. Adm. Code

§ DHS 107.01-.36. Under the regulations, DHS “shall reimburse providers for medically

necessary and appropriate health care services” listed in the statute, including inpatient and

outpatient hospital services and physician services. Wis. Adm. Code § DHS 107.01. The State’s

medical assistance statute does not explicitly address, let alone exclude, coverage for transgender

individuals seeking medical treatments for gender dysphoria.



                                                  11
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 12 of 44



     Wisconsin Medicaid’s Categorical Exclusion on Transition-Related Health Care for
                           Transgender Medicaid Beneficiaries

       43.     Notwithstanding the federal Medicaid and state statutory mandates that Wisconsin

Medicaid provide medically necessary health care to Wisconsin Medicaid beneficiaries,

Defendants deny coverage for medically necessary transition-related health care, including

gender confirmation surgeries and related care, based on the Challenged Exclusion in Defendant

DHS’s medical assistance regulations.

       44.     The Challenged Exclusion prohibits Wisconsin Medicaid coverage for

“[t]ranssexual surgery” or “[d]rugs, including hormone therapy, associated with transsexual

surgery or medically unnecessary alteration of sexual anatomy or characteristics.” Wis. Adm.

Code §§ DHS 107.03(23)-(24), 107.10(4)(p). Although the Challenged Exclusion does not

define “transsexual surgery,” it has been used since its promulgation to deny coverage to

transgender Wisconsin Medicaid beneficiaries seeking gender-confirming surgical procedures

and other medical treatments and services for gender dysphoria, including chest reconstruction

surgeries, genital reconstruction surgeries, hormone treatments, and other services.

       45.     The Challenged Exclusion was approved and adopted by the Wisconsin

Department of Health and Family Services (“DHFS”) (the predecessor to Defendant DHS) on

December 11, 1996, as part of Clearinghouse Rule CR 96-154, and went into effect on February

1, 1997.

       46.     At the time the Challenged Exclusion was proposed and ultimately implemented,

the federal Medicaid law and Wisconsin medical assistance statute already prohibited coverage

for medically unnecessary services. Nevertheless, the State saw fit to single out transition-related

care for an express exclusion based on the incorrect premise that such care was medically

unnecessary in all instances.

                                                12
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 13 of 44



       47.     When proposing the Challenged Exclusion in 1995, DHFS issued a bulletin

explaining that the proposed rule was intended “to limit or discontinue coverage of medically

unnecessary services” and “strengthen some definitions of covered services.” DHFS, Summary

of the Amendments to the Medicaid Rules that Discontinue Coverage of Medically Unnecessary

Services, at 1 (Jan. 6, 1995). That document enumerated six “services and products determined

not to be medically necessary,” including “transsexual surgery” and “drugs or hormone therapy

to alter physical sexual characteristics.” Id. The other enumerated services included “ear lobe

repair,” “nipple reconstruction and repair,” “tattoo removal,” and “food products.” Id.

       48.     In promulgating the Challenged Exclusion, the State was not motivated by cost

savings, but purely by the incorrect premise that the excluded services, including “transsexual

surgery” and related care, were always medically unnecessary. The agency’s fiscal estimate of

the proposed rule reiterated that the proposed amendments to the medical assistance regulations

“clarify existing policy and clearly eliminate coverage of some services that [DHFS] has

determined are not medically necessary.” DHFS, Fiscal Estimate: Medical Assistance: Medically

Unnecessary Services, at 1 (Sept. 27, 1996). That document also noted that “[t]he rule changes

are expected to result in nominal savings for state government.” Id. In an accompanying

document, DHFS’s Office of Legal Counsel (“OLC”) explained that “[t]he rule changes make

clear that the [Medical Assistance] program will not pay for the specified services or will not pay

for them when they are provided for certain purposes.” DHFS, OLC, Transmittal to Legislative

Council Rules Clearinghouse, Medical Assistance: Medically Unnecessary Services, at 1 (Sept.

27, 1996). OLC’s statement admitted that, “[a]ctually the program has hardly ever paid for any

of these services or for those purposes, but questions about coverage continue to come up.” Id.

The final rule approved on December 11, 1996 reiterated that the newly-prohibited services were



                                                13
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 14 of 44



“determined to be medically unnecessary,” but noted that “[u]nder current rules the [medical

assistance] program requires prior authorization for most of these services and pays infrequently

for them.” DHFS, Clearinghouse Rule 96-154, 1 (Dec. 11, 1996).

       49.     There is no medical or scientific support for Wisconsin’s contention that

transition-related health care for transgender people with gender dysphoria is “medically

unnecessary.” To the contrary, there is a strong consensus among medical and mental health

professionals that gender-confirming surgical care and related services are the only safe and

effective medical treatments for the gender dysphoria experienced by many transgender people.

       50.     Under the standards of care for gender dysphoria issued by the World

Professional Association of Transgender Health (“WPATH”)—widely considered the

authoritative international standards of care for transgender health care—gender-confirming

medical procedures or treatments are medically necessary for many transgender patients.

WPATH, Standards of Care for the Health of Transsexual, Transgender, and Gender

Nonconforming People, 9-10, 33-34, 54-55 (7th Ver. 2011) (“WPATH Standards of Care”). As

part of a medical transition, effective, recognized, medically necessary treatments may include

“[h]ormone therapy to feminize or masculinize the body” and “[s]urgery to change primary

and/or secondary sex characteristics (e.g., breasts/chest, external and/or internal genitalia, facial

features, body contouring).” Id. at 8-9. The WPATH Standards of Care expressly states that these

services are medically necessary for many transgender people with gender dysphoria. Id. at 33-

34, 54-55. Recognizing that particular medical interventions are not appropriate or necessary for

every transgender person, the WPATH Standards of Care sets forth criteria to evaluate an

individual’s eligibility for hormone treatments and various transition-related surgeries.




                                                  14
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 15 of 44



       51.     The broader medical community agrees that, for many transgender people,

surgical interventions and hormone treatments are safe, effective, and medically necessary

treatments for gender dysphoria. The American Medical Association, American Psychological

Association, American Psychiatric Association, Endocrine Society, American College of

Obstetricians and Gynecologists, American Academy of Family Physicians, and other major

medical organizations have recognized that gender-confirming surgeries and hormone treatments

are safe and effective treatments for gender dysphoria, and that access to such treatments

improves the health and well-being of transgender people. Each of these groups has publicly

opposed prohibitions on insurance coverage for transition-related health care, including

categorical prohibitions on such care like the Challenged Exclusion.

       52.     Ignoring the medical consensus that gender-confirming medical treatments are

effective and medically necessary to treat gender dysphoria in many transgender individuals,

Defendants have failed to take any action to remove the Challenged Exclusion from Wisconsin’s

medical assistance regulations. Indeed, Defendants continue to enforce the Challenged Exclusion

against transgender Medicaid recipients, including Plaintiffs, who are eligible for and in medical

need of these forms of care.

       53.     Wisconsin is one of just ten states that maintain explicit discriminatory

prohibitions on Medicaid coverage for medically necessary treatments for gender dysphoria. In

contrast, 18 states and the District of Columbia have express policies affirmatively providing

coverage to transgender Medicaid beneficiaries for transition-related health care. The remaining

states have no explicit Medicaid policies pertaining to coverage for such care.




                                                15
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 16 of 44



       54.     On its website, DHS confirms that Wisconsin Medicaid does not cover medically

necessary health care to treat gender dysphoria. On a webpage entitled, “LGBT Health -

Transgender Persons,” which was last revised on December 13, 2017, DHS states:

       For people who need medical interventions such as hormones or surgery, these
       might be covered under private insurance plans. Currently, Wisconsin BadgerCare,
       BadgerCare Plus, Medicaid, and State of Wisconsin employee health insurance
       (ETF) do not cover gender reassignment surgery or drugs related to gender
       reassignment or hormone replacement.5

       55.     In an April 20, 2018 response to a public records request initiated by Plaintiffs’

attorneys, Defendant DHS acknowledged that, pursuant to the Challenged Exclusion, the agency

has recently denied multiple requests for prior authorization “for any transsexual surgery” sought

by transgender Wisconsin Medicaid beneficiaries.

       56.     On information and belief, many transgender Wisconsin Medicaid recipients have

been deterred from seeking preauthorization for transition-related surgeries because of their

knowledge, or the knowledge of their medical providers, that the Challenged Exclusion would

make such preauthorization requests futile.

       57.     Wisconsin Medicaid covers surgical procedures, hormone therapy, and related

medical treatments and services when necessary to treat conditions other than gender dysphoria.

Specifically, Wisconsin Medicaid covers chest reconstruction surgeries (including

mastectomies), genital reconstruction surgeries, hormone treatments, voice therapy, and related

services to treat serious injuries or certain conditions. However, Wisconsin Medicaid denies

coverage for these procedures when they are sought by transgender individuals as medically

necessary treatments for gender dysphoria.



5
 DHS, LGBT Health - Transgender Persons,
https://www.dhs.wisconsin.gov/lgbthealth/transgender.htm (last visited Sept. 25, 2018).

                                                16
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 17 of 44



                                       Plaintiff Cody Flack

       58.     Plaintiff Cody Flack is a 30-year-old resident of Green Bay, Wisconsin. Mr. Flack

was born in Pennsylvania and moved to Wisconsin in 2012.

       59.     Mr. Flack has cerebral palsy and other disabilities. Because of his cerebral palsy,

Mr. Flack has limited mobility and uses a motorized wheelchair. Due to his disabilities, Mr.

Flack is unable to work and relies on SSI for his income and Wisconsin Medicaid for his health

care needs.

       60.     Mr. Flack is a transgender man. That is, he was assigned female at birth, but is

male and has lived in accordance with his male gender identity for many years.

       61.     Mr. Flack became aware of his male gender identity around age four or five.

       62.     Mr. Flack was later diagnosed with gender dysphoria.

       63.     Mr. Flack took steps to begin his gender transition at around age 18. At that time,

he began seeing a gender therapist, adopted a traditionally male name, and took other steps to

outwardly present as the male he is. Due to a lack of support and resources, and fears that

coming out as transgender might isolate him from his family and others, Mr. Flack felt unable to

undergo a full transition for several more years, despite experiencing significant gender

dysphoria. In 2012, after moving to Wisconsin and feeling more supported in his gender identity,

Mr. Flack reinitiated his gender transition and took steps to socially transition to living and

presenting as a man in all aspects of his life. He again chose and began to exclusively use a

traditionally male name, Cody; began using masculine pronouns to refer to himself; and

outwardly presented in a more masculine manner by wearing traditionally men’s clothing and

cutting his hair; correcting his identity documents to reflect the fact that he is male; and obtaining

ongoing therapy and medical care to further his gender transition and treat his gender dysphoria.



                                                 17
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 18 of 44



       64.     All of Mr. Flack’s identity documents reflect his male sex. On May 1, 2014, Mr.

Flack was granted a court-ordered name change, pursuant to Wis. Stat. § 69.13, from his

traditionally female birth name to his chosen male name, Cody Jason Flack. He has obtained a

Wisconsin state identification card with a male sex marker. In addition, Mr. Flack is eligible to

receive an amended birth certificate with a male sex marker from Pennsylvania, where he was

born, but has not yet obtained that document due to his inability to pay the associated fees.

       65.     Since 2015, Mr. Flack has seen a psychotherapist, Daniel P. Bergman, MS, LPC,

NCC. Mr. Bergman has treated Mr. Flack for gender dysphoria and other conditions. Mr.

Bergman has recommended that Mr. Flack obtain medical treatments, including hormone

therapy and chest reconstruction, as part of his treatment for gender dysphoria.

       66.     In 2016, Mr. Flack contacted Amy DeGueme, MD, ECNU, an endocrinologist at

Madison Medical Affiliates in Mequon, Wisconsin, to initiate medical treatments related to his

gender transition. Dr. DeGueme determined that Mr. Flack would benefit from hormone therapy

to further his gender transition and treat his gender dysphoria. In August 2016, Dr. DeGueme

prescribed Mr. Flack hormone replacement therapy (testosterone). Under Dr. DeGueme’s

supervision, Mr. Flack has remained on this hormone treatment since then. As a result of the

hormone therapy, he has developed male secondary sex characteristics, including facial and body

hair, a deeper voice, and a more masculine appearance.

       67.     Wisconsin Medicaid has covered Mr. Flack’s hormone therapy to date. However,

because of the Challenged Exclusion, Mr. Flack is worried that coverage for his ongoing

testosterone treatments may be denied in the future absent the permanent injunctive relief

requested in this lawsuit.




                                                18
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 19 of 44



       68.     On October 11, 2016, Mr. Flack underwent a hysterectomy with bilateral

salpingo-oophorectomy (the total removal of the uterus, cervix, fallopian tubes, and ovaries) for

the treatment of dysmenorrhea (a condition characterized by pelvic or lower abdominal pain

during menstruation) and premenstrual dysphoric disorder (“PMDD”) (a severe form of

premenstrual syndrome) under the care of a gynecologist. Wisconsin Medicaid covered that

surgery because it was necessary to treat his dysmenorrhea and PMDD. That surgery, while

performed to treat those other conditions, had the effect of reducing Mr. Flack’s gender

dysphoria by further bringing his physical characteristics in alignment with his male identity and

by eliminating the pain and distress he experienced from menstruation.

       69.     For many years, Mr. Flack has experienced severe gender dysphoria related to the

presence of female-appearing breasts on his body. He experiences distress at the sight of his

breasts, which are incongruous with his male gender identity, and he has wished to have them

removed since developing them during puberty. In addition, because of his breasts, he has been

mistaken as female countless times during his life, often being mistreated as a result. Despite his

efforts to present as the man that he is, he considers the breasts an undesired visible marker of

something he is not—female—that subjects him to mistreatment, social stigma, and related

symptoms of gender dysphoria and emotional distress. At various points in his life, Mr. Flack has

felt helpless and has had thoughts of suicide and self-harm because of the presence of his breasts.

       70.     In an effort to conceal his breasts from public view, Mr. Flack has engaged in a

technique called “binding.” Binding flattens or reduces the appearance of breasts with chest

binders or other constricting materials. Because of Mr. Flack’s cerebral palsy and use of a

wheelchair, he needs the help of others to bind his chest. In addition, Mr. Flack finds binding

extremely painful and has experienced skin irritation and sores as a result of binding. As a result,



                                                 19
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 20 of 44



he does not consider binding a viable or safe long-term option to alleviate the gender dysphoria

associated with his breasts.

       71.     In late 2016, with the support of his psychotherapist and medical providers, Mr.

Flack sought to obtain chest reconstruction surgery to further his gender transition and treat the

ongoing gender dysphoria he has experienced for many years because of the presence of female-

appearing breasts on his body. In particular, and consistent with the prevailing standards of care

for treating gender dysphoria, Mr. Flack has sought to obtain chest reconstruction surgery in the

form of a double mastectomy and male chest reconstruction. These procedures are commonly

referred to as “top surgery” or “upper surgery” for transgender men. They are widely accepted

and effective surgical procedures for treating gender dysphoria in transgender men.

       72.     In consultation with his primary care providers and psychotherapist, Mr. Flack

consulted with Clifford King, MD, PhD, a plastic surgeon in Madison, Wisconsin who

specializes in providing transition-related surgeries for transgender people.

       73.     Mr. Flack provided Dr. King letters of support from Mr. Bergman, his

psychotherapist; Dr. DeGueme, his endocrinologist; Erich G. Metzler, MD, the gynecologist who

performed his hysterectomy and oophorectomy; and Maryam Shittu, MD, his primary care

physician at the time. In their letters, each provider offered their medical opinion that Mr. Flack

has gender dysphoria and meets the criteria for male chest reconstructive surgery. Mr. Bergman

wrote that, in his professional opinion, Mr. Flack “is quite comfortable and well-adjusted in

terms of his male gender identification,” that “he is highly intelligent / insightful and most

certainly possesses the capacity to make fully informed decisions and consent for treatment,

including gender reassignment surgeries,” and that Mr. Flack “has my full recommendation and

support with respect to his request for surgery.” Dr. DeGueme described Mr. Flack’s diagnosis



                                                 20
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 21 of 44



and treatments for gender dysphoria and concluded that “[h]e meets and exceeds the criteria as

set forth by the World Professional Association for Transgender Healthcare” for the requested

surgery. His primary care physician confirmed his gender dysphoria diagnosis and wrote that

“[t]he next step in his treatment is Bilateral Mastectomies with Reconstructive Surgery.” His

gynecologist confirmed his previous surgeries and his knowledge of Mr. Flack’s hormone

treatment for gender dysphoria.

       74.     Following a lengthy consultation in which Dr. King and Mr. Flack discussed the

requested procedures and the associated risks and benefits, Dr. King determined that Mr. Flack

met the criteria for obtaining chest reconstruction under the applicable standards of care.

       75.     Following the consultation, Dr. King, through Dean Health Systems, Inc.,

submitted a request on July 18, 2017 for prior authorization to DHS for Wisconsin Medicaid

coverage of the chest reconstruction surgeries (bilateral complete simple mastectomy and breast

reconstruction). The request submitted to DHS included a prior authorization form completed by

Dr. King, Dr. King’s clinical notes, the letters of support from Mr. Flack’s mental health and

medical providers, and surgical notes from his hysterectomy and oophorectomy.

       76.     DHS denied the prior authorization request by letter, dated August 2, 2017. For

both the requested mastectomy and breast reconstruction procedures, the denial letter stated,

“THE SERVICE REQUESTED IS NOT A COVERED BENEFIT,” accompanied by the

notation, “08/02/17: Per WI administrative code DHS 107.03(24) transsexual surgery is a non-

covered service.”

       77.     Mr. Flack immediately petitioned for a review of the DHS decision by requesting

a hearing before the Wisconsin Department of Administration’s Division of Hearings and




                                                21
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 22 of 44



Appeals (“DHA”), the state agency designated to adjudicate administrative appeals involving

DHS.

       78.     As part of that administrative appeal process, DHS notified DHA that its denial of

preauthorization was based solely on the Challenged Exclusion. DHS noted that it recognized the

requested surgeries as medically-accepted treatments for gender dysphoria, but that it did not

consider the medical necessity of the requested services for Mr. Flack in reaching its decision. In

a September 25, 2017 letter to DHA, DHS stated the following:

       Mr. Flack is a 29 year old transgender man who is seeking the aforementioned
       services as part of gender confirmation surgery. The primary diagnosis listed with
       the prior authorization request is transsexualism (F64.0). Mr. Flack also carries a
       diagnosis of gender dysphoria which is an accepted medical indication for the
       surgical treatment requested.

       This request was denied by [DHS’s Division of Medicaid Services] as Wis. Admin.
       Code 107.03(24) specifically lists ‘transsexual surgery’ as a non-covered service
       under medical assistance.

       The medical necessity of the services requested was not taken into account as
       reimbursement by Medicaid for this type of surgery is currently excluded by DHS
       regulations.

(emphasis added).

       79.     Following an administrative hearing on November 14, 2017, the administrative

law judge dismissed Mr. Flack’s petition, affirming the denials on the basis that the requested

surgeries are excluded from coverage by the Wisconsin Medicaid program under the Challenged

Exclusion.

       80.     In his decision, the administrative law judge found that “[t]he requested surgery is

part of [Mr. Flack’s] transition from female to male.” The judge further added that “[w]hile the

proposed surgery presumably would favorably address [Mr. Flack’s] gender dysphoria, the




                                                22
        Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 23 of 44



surgery nevertheless is transsexual surgery that specifically is not covered under the code,” and

upheld DHS’s denial of prior authorization based solely on the Challenged Exclusion.

         81.   Mr. Flack’s timely rehearing request was denied by the administrative law judge

on December 11, 2017.

         82.   Since being denied coverage for surgery last summer, Mr. Flack’s gender

dysphoria has worsened considerably. Without any other financial means to obtain these

medically necessary procedures, Mr. Flack feels hopeless and has experienced profound

depression and emotional distress resulting from the denial and his inability to complete these

critical steps of his gender transition. He continues to experience distress at the sight of his

breasts and has occasional thoughts of self-harming behavior to remove the breasts himself, as

well as more frequent suicidal thoughts, though he has not acted on those thoughts. He is also

embarrassed to go into public because of his experiences being treated as a woman by others due

to the presence of his breasts, and avoids social situations whenever possible. When in public,

Mr. Flack is self-conscious about his breasts and, when he becomes aware that others might

notice them, experiences immediate distress and does whatever he can to conceal them from

view.

         83.   Without Wisconsin Medicaid coverage, Mr. Flack lacks the financial means to

pay for chest reconstruction surgeries himself and would be unable to obtain those surgeries.

         84.   Without chest reconstruction surgeries, Mr. Flack’s psychological health would

continue to decline. The failure of Defendants to provide coverage for the necessary treatments

of Mr. Flack’s gender dysphoria absent the preliminary relief ordered in this lawsuit, and the

consequent delays in his ability to obtain medically necessary care, has caused him serious harm




                                                  23
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 24 of 44



and will continue to have serious detrimental effects on his short- and long-term health and well-

being.

                                   Plaintiff Sara Ann Makenzie

         85.   Plaintiff Sara Ann Makenzie is a 42-year-old resident of Baraboo, Wisconsin. Ms.

Makenzie was born in, and has been a lifelong resident of, Wisconsin.

         86.   Ms. Makenzie has been diagnosed with mental health disabilities, including

bipolar disorder, since childhood. Due to her disabilities, Ms. Makenzie is unable to work and

relies on SSI for her income and Wisconsin Medicaid for her health care needs.

         87.   Ms. Makenzie is a transgender woman. That is, she was assigned male at birth but

is female and has lived fully in accordance with her female gender identity since at least 2012.

         88.   Ms. Makenzie has been diagnosed with gender dysphoria.

         89.   Ms. Makenzie’s birth certificate and current identity documents reflect her female

sex. In 2013, Ms. Makenzie obtained a court-ordered name change from her traditionally male

birth name to her chosen female name, Sara Ann Makenzie. Also in 2013, she obtained a

Wisconsin driver’s license with her new name and a female sex marker. In 2014, Ms. Makenzie

obtained a United States Passport reflecting her name and containing a female sex marker. In

2017, she obtained an amended Wisconsin birth certificate also listing her legally-changed name

and indicating that her sex is female.

         90.   To treat her gender dysphoria, Ms. Makenzie has been on hormone therapy since

2013, as prescribed by and under the supervision of her doctors. Her symptoms of gender

dysphoria diminished significantly after beginning hormone therapy. Her hormone treatments are

currently paid for by Wisconsin Medicaid but, due to the Challenged Exclusion, she is concerned

that her coverage for these treatments could end at any time.



                                                24
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 25 of 44



       91.     In 2013, Ms. Makenzie consulted with her doctor and sought Wisconsin Medicaid

coverage for genital reconstruction as part of her medical gender transition and to treat her

gender dysphoria. Her doctor’s office told her that Wisconsin Medicaid would not cover that

surgery because of the Challenged Exclusion.

       92.     Ms. Makenzie experienced gender dysphoria related to her lack of female-

appearing breasts. Although her hormone treatments resulted in some breast growth, those

treatments alone proved inadequate for the development of female-appearing breasts. As a result,

Ms. Makenzie has been perceived by others to be a “man” and has consequently experienced

mistreatment and harassment. In 2017, in consultation with her medical providers, Ms. Makenzie

sought to obtain chest reconstruction surgery, in the form of breast augmentation, to outwardly

appear as the woman that she is and to treat her gender dysphoria.

       93.     Ms. Makenzie contacted DHS to inquire about whether Wisconsin Medicaid

would cover the chest reconstruction. DHS advised her that the procedure was not a covered

benefit because of the Challenged Exclusion.

       94.     After learning that chest reconstruction would not be covered by Wisconsin

Medicaid, Ms. Makenzie sought and obtained a personal loan from her bank of approximately

$5,000 to pay out-of-pocket for the procedure. Due to her lack of income and limited financial

means, paying back this loan has imposed financial hardship on Ms. Makenzie. She accepted this

hardship, however, because she believed it to be her only option to obtain this medically

necessary care for her gender dysphoria and to further her gender transition.

       95.     In 2017, Ms. Makenzie underwent chest reconstruction (breast augmentation)

under the care of Venkat K. Rao, MD, MBA, a plastic surgeon with the University of Wisconsin




                                                25
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 26 of 44



Health System and a faculty member at the University of Wisconsin School of Medicine and

Public Health. She paid for this procedure using funds from the personal loan.

       96.     The chest reconstruction procedure has been an effective treatment for Ms.

Makenzie’s gender dysphoria. As a result of that surgery, Ms. Makenzie has experienced fewer

instances of being mistaken as male by others and of being mistreated or harassed for having

masculine features.

       97.     Ms. Makenzie continues to experience profound distress at the sight of her male-

appearing genitalia. To complete her gender transition and further treat her gender dysphoria,

Ms. Makenzie needs additional surgeries. Specifically, her medical providers recommend that

she obtain genital reconstruction in the form of a bilateral orchiectomy and vaginoplasty. For

transgender women like Ms. Makenzie, these clinically accepted procedures result in the creation

of female-appearing external genitalia. Moreover, the applicable standards of care recognize

these procedures as effective in treating gender dysphoria in transgender women. Ms. Makenzie

has recently consulted with a plastic surgeon, Katherine Gast, MD, at UW Health in Madison,

Wisconsin, whose practice focuses on the treatment of transgender people. Dr. Gast advised Ms.

Makenzie that she meets the criteria under the applicable standards of care to obtain genital

reconstruction surgery for the treatment of gender dysphoria.

       98.     As with her earlier chest reconstruction surgery, Ms. Makenzie contacted her

insurer to inquire about whether Wisconsin Medicaid would cover genital reconstruction. Once

again, her insurer informed her that this was not a covered procedure under the state Medicaid

regulations. Dr. Gast also advised Ms. Makenzie that Wisconsin Medicaid would not cover the

procedures because of the Challenged Exclusion.




                                                26
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 27 of 44



       99.     Without Medicaid coverage, Ms. Makenzie lacks the financial means to obtain

genital reconstruction surgery and would be unable to obtain that surgery.

       100.    Ms. Makenzie’s inability to obtain this necessary care due to the Challenged

Exclusion based on the lack of Wisconsin Medicaid coverage for her transition-related care has

resulted, and will continue to result, in exacerbated but avoidable symptoms of gender dysphoria

and significant emotional distress. She has experienced and continues to experience profound

distress at the sight of her male-appearing genitalia, causing her anxiety, depression, and strained

personal and romantic relationships. She has engaged in self-harming behaviors, including

cutting in her genital area, and has experienced suicidal ideation and other thoughts of self-harm

as a result of being unable to complete her gender transition. Ms. Makenzie will continue to have

serious detrimental effects on her short- and long-term health and well-being as a consequence of

her inability to obtain genital reconstruction surgery because of the Challenged Exclusion.

                                       Plaintiff Marie Kelly

       101.    Plaintiff Marie Claire Kelly is a 38-year-old resident of Milwaukee, Wisconsin.

Ms. Kelly was born in Chicago, Illinois and has lived in Wisconsin for approximately 22 years.

       102.    Ms. Kelly is a low-income individual. She has been enrolled in Wisconsin

Medicaid through the BadgerCare Plus program since approximately 2014. She relies on

Wisconsin Medicaid for her health care needs.

       103.    Ms. Kelly is a transgender woman. That is, she was assigned male at birth but is

female and has known herself to be female for most of her life. Ms. Kelly has lived fully in

accordance with her female gender identity since 2010.

       104.    Ms. Kelly has been diagnosed with gender dysphoria.




                                                27
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 28 of 44



       105.    In 2012, Ms. Kelly obtained a court-ordered name change from her traditionally

male birth name to her chosen female name, Marie Claire Kelly. That same year, she obtained a

Wisconsin state identification card with that name and a female sex marker.

       106.    To treat her gender dysphoria, Ms. Kelly has been on hormone therapy since

2011, as prescribed by and under the supervision of her doctors. Ms. Kelly’s hormone treatments

have resulted in the development of female-appearing secondary sex characteristics and have

reduced her gender dysphoria resulting from the incongruence between her female identity and

her body. Her hormone treatments are currently paid for by Wisconsin Medicaid but, due to the

Challenged Exclusion, she is concerned that her coverage for these treatments could end at any

time. Ms. Kelly is also under the care of a therapist.

       107.    Ms. Kelly continues to experience exacerbated gender dysphoria because of her

male-appearing genitalia and facial hair. To further her gender transition and treat her gender

dysphoria, Ms. Kelly wishes to obtain gender confirming surgeries. Specifically, she would like

to obtain an orchiectomy, female genital reconstruction, female chest reconstruction, and

electrolysis for facial hair removal. She has thought about getting these surgeries for years to

affirm her female gender identity and treat her gender dysphoria and has discussed these

procedures with her doctors.

       108.    Three or four years ago, she called her Wisconsin Medicaid managed care

organization (at the time, Anthem Blue Cross) to ask whether her insurance would cover

transition-related medical procedures, and was told that those procedures were not covered. She

was discouraged by this information and experienced distress at the idea of being unable to

obtain surgeries to treat her gender dysphoria and conform her appearance to her female identity.




                                                 28
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 29 of 44



         109.   In August 2018, Ms. Kelly called her current Wisconsin Medicaid managed care

organization, Children’s Community Health, to inquire about whether transition-related care was

covered. Again, she was told that these services are not covered. Ms. Kelly was once again

disheartened by learning this information. She is unable to imagine herself with male-appearing

genitalia and other physical traits for the rest of her life, the thought of which causes her distress

and exacerbates her gender dysphoria.

         110.   Based on her knowledge that Wisconsin Medicaid will not cover these procedures

and her inability to pay for these procedures herself because of her low income, she has been

unable to obtain any transition-related surgical treatments.

         111.   If Wisconsin Medicaid covered these procedures, Ms. Kelly would seek an

orchiectomy and electrolysis in the near future, and would seek to obtain the other surgical

treatments over the next several years.

         112.   Ms. Kelly’s inability to obtain medically necessary treatments for gender

dysphoria due to the Challenged Exclusion has resulted, and will continue to result, in

exacerbated but avoidable symptoms of gender dysphoria and related emotional distress.

                                    Plaintiff Courtney Sherwin

         113.   Plaintiff Courtney Sherwin is a 35-year-old woman who resides in Janesville,

Wisconsin. Ms. Sherwin was born in Illinois and has lived in Wisconsin for approximately four

years.

         114.   Ms. Sherwin is a low-income individual. She has been enrolled in Wisconsin

Medicaid through the BadgerCare Plus program for approximately two years. She relies on

Wisconsin Medicaid for her health care needs.




                                                  29
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 30 of 44



       115.    Ms. Sherwin is a transgender woman. That is, she was assigned male at birth but

is female. She has known herself to be female since around the age of 10. In December 2017, she

came out as transgender. She is undergoing a gender transition and is living fully in accordance

with her female gender identity.

       116.    Ms. Sherwin is currently seeking a court-ordered name change from her

traditionally male birth name to her chosen female name, Courtney Sherwin. After obtaining the

court-ordered name change, Ms. Sherwin plans to correct her Social Security records, birth

certificate, and Wisconsin driver’s license to reflect her name and female sex.

       117.    Ms. Sherwin has been diagnosed with gender dysphoria.

       118.    Ms. Sherwin is undergoing a medical gender transition under the care of her

primary care doctor and her treating therapist.

       119.    Prior to commencing her gender transition in late 2017, Ms. Sherwin experienced

severe gender dysphoria resulting from the incongruence between her female gender identity and

living outwardly and being perceived by others to be a man. Her gender dysphoria caused her

significant anxiety, depression, and emotional distress.

       120.    To further her gender transition and treat her gender dysphoria, Ms. Sherwin

began receiving hormone therapy, as prescribed by her primary care provider, in March 2018.

This includes a testosterone blocker (spironolactone), estrogen, and progesterone. Wisconsin

Medicaid covers spironolactone but does not cover her estrogen or progesterone prescriptions.

She pays approximately $90 per month out-of-pocket for those prescriptions because Wisconsin

Medicaid does not cover them.

       121.    Unfortunately, Ms. Sherwin has not tolerated the spironolactone treatments. She

has experienced adverse side effects from that medication, including exacerbated symptoms of



                                                  30
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 31 of 44



irritable bowel syndrome, respiratory problems, nausea, fatigue, dizziness, difficulty focusing,

dry mouth, and blackouts. Consequently, her primary care doctor, Adrienne R. Hampton, M.D.,

referred her to a urologist for a consultation about obtaining an orchiectomy, a surgical

procedure that would stop her natural production of testosterone and obviate the need for her

continued use of spironolactone.

       122.    In May 2018, Ms. Sherwin consulted with a urologist, Andrea Wozniak, M.D., to

discuss obtaining an orchiectomy. Dr. Wozniak determined that an orchiectomy was a medically

necessary treatment for Ms. Sherwin and that she was eligible to obtain the surgery because of

her adverse reaction to spironolactone.

       123.    Dr. Wozniak agreed to perform an orchiectomy on Ms. Sherwin and submitted a

prior authorization request to Ms. Sherwin’s Wisconsin Medicaid managed care organization,

Dean Health Plan, seeking coverage for the procedure. The prior authorization request included

letters of support for surgery from Ms. Sherwin’s primary care doctor, Dr. Hampton, and her

treating therapist, Holli K. Tinder, MS, LPC, CSAC. The prior authorization request also

included a report by a clinical psychologist, Georgien Dudzek, Psy.D., who performed an

independent psychological evaluation of Ms. Sherwin on July 16, 2018 in connection with her

request for surgery. Dean Health Plan denied the prior authorization request based on the

Challenged Exclusion.

       124.    Ms. Sherwin lacks the financial resources to pay out-of-pocket for an orchiectomy

without Wisconsin Medicaid coverage for the procedure. She is concerned about the worsening

health effects from her continued use of spironolactone if she remains unable to obtain an

orchiectomy.




                                                31
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 32 of 44



        125.    Ms. Sherwin experiences significant gender dysphoria because of her deep, male-

sounding voice. Although her hormone therapy has helped to reduce the deepness of her voice

somewhat, others still frequently perceive her to be a man because of the sound of her voice. In

May 2018, Ms. Sherwin’s primary care doctor, Dr. Hampton, referred her to a speech pathologist

to discuss obtaining voice therapy as part of her gender transition and treatment for gender

dysphoria. Ms. Sherwin had a consultation with a speech pathologist in June 2018. A prior

authorization request for voice therapy was denied by Dean Health Plan, Ms. Sherwin’s

Wisconsin Medicaid managed care organization.

        126.    In July 2018, Ms. Sherwin had a consultation with another speech pathologist,

Jennifer Knishka, who also recommended voice therapy treatments. On or about July 19, 2018,

Ms. Knishka contacted Dean Health Plan, which informed her that the service was not covered

because of a benefit exclusion.

        127.    Dr. Dudziek, the psychologist who conducted an independent psychological

evaluation of Ms. Sherwin in July 2018, stated in her written report that Ms. Sherwin’s voice

“causes significant anxiety and stress and makes it difficult for her to pass as female,” “strongly

recommended that she participate in voice therapy to develop gender specific vocal

characteristics and non-verbal communication patterns that facilitate comfort with her gender

identity,” and noted that “[t]here may also be options for voice feminization surgery to consider

if voice therapy is not sufficient.”

        128.    In July 2018, Ms. Sherwin filed a grievance with Dean Health Plan regarding the

denial of coverage for voice therapy. In August 2018, Ms. Sherwin appeared telephonically

before Dean Health Plan’s Grievance and Appeal Committee to contest the denial of prior

authorization for voice therapy. At the hearing, Ms. Sherwin told the Committee that her



                                                 32
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 33 of 44



masculine-sounding voice causes her significant gender dysphoria and triggers anxiety and

depression. Because of the gender dysphoria she experiences because of her voice, she also told

the Committee that she felt that her inability to obtain this care was causing her social anxiety

and forcing her to turn into a hermit.

       129.    On or about September 7, 2018, Dean Health Plan verbally notified Ms. Sherwin

that the Committee had upheld the prior authorization denial and that coverage for voice therapy

would be denied because it was a transition-related service. The Dean Health Plan representative

advised Ms. Sherwin to file a grievance directly with Wisconsin Medicaid after she received her

formal denial letter. Ms. Sherwin subsequently contacted the Wisconsin Medicaid office’s

ombudsperson regarding her grievance.

       130.    After learning of the prior authorization denials for her voice therapy in June 2018

and her prior authorization denial for an orchiectomy in September 2018, Ms. Sherwin

experienced extreme emotional distress, felt hopeless, and contemplated suicide.

       131.    If covered by Wisconsin Medicaid, Ms. Sherwin would begin voice therapy and

seek to obtain an orchiectomy immediately.

       132.    Ms. Sherwin intends to seek other surgical treatments for gender dysphoria,

including female genital reconstruction and female chest reconstruction, in the future. If

Wisconsin Medicaid covered transition-related medical and surgical procedures, Ms. Sherwin

would seek to complete her medical transition over the next year.




                                                 33
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 34 of 44



       133.    Ms. Sherwin’s inability to obtain treatments for gender dysphoria due to the

Challenged Exclusion has resulted, and will continue to result, in exacerbated but avoidable

symptoms of gender dysphoria and related anxiety, depression, and extreme emotional distress.

                                 INJURIES TO PLAINTIFFS

       134.    Through their acts and omissions described above, Defendants have injured and

are continuing to injure Plaintiffs by denying them Wisconsin Medicaid coverage for medically

necessary treatments for gender dysphoria because of the Challenged Exclusion.

       135.    Defendants’ promulgation and enforcement of the Challenged Exclusion, and

Defendants’ denial of Wisconsin Medicaid coverage for medically necessary treatments for

gender dysphoria to Plaintiffs pursuant to the Challenged Exclusion, have exposed Plaintiffs to

heightened gender dysphoria, depression, anxiety, and emotional distress resulting from their

inability to obtain medically necessary health care.

       136.    Plaintiffs have also suffered embarrassment, humiliation, social isolation, and

stigma resulting from their inability to obtain medically necessary treatments for gender

dysphoria because of Defendants’ enforcement of the Challenged Exclusion.

       137.    Plaintiffs have suffered physical pain and injuries as a result of Defendants’

enforcement of the Challenged Exclusion, including, but not limited to, Plaintiffs’ injuries from

self-harming acts related to their exacerbated gender dysphoria and Mr. Flack’s pain and injuries

sustained from chest binding to conceal his female-appearing breasts.

       138.    Plaintiffs have suffered economic injuries, including out-of-pocket expenses

incurred in seeking and/or obtaining medical procedures not covered by Wisconsin Medicaid

because of Defendants’ promulgation and enforcement of the Challenged Exclusion, including,




                                                34
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 35 of 44



but not limited to, Ms. Makenzie’s out-of-pocket expenses for her chest reconstruction surgery in

2017 and Ms. Sherwin’s out-of-pocket expenses for her hormone treatments.

       139.    As a direct and proximate result of Defendants’ denial of coverage for Plaintiffs’

medically necessary gender-confirming health care because of the Challenged Exclusion,

Plaintiffs’ respective gender transitions have been impeded and their symptoms of gender

dysphoria and related distress have increased.

       140.    If Defendants continue to deny Wisconsin Medicaid coverage to Plaintiffs for

their medically necessary treatments for gender dysphoria, the above-referenced harms to their

physical and emotional health and well-being will continue, subjecting each of them to

significant ongoing risks to their health and safety.

                               CLASS ACTION ALLEGATIONS

       141.    Plaintiffs, on behalf of themselves and all similarly situated individuals, bring

their claims for declaratory and injunctive relief as a class action under Fed. R. Civ. P. 23(a) and

23(b)(2).

       142.    Plaintiffs request that the Court certify the following class (“Proposed Class”)

under Fed. R. Civ. P. 23(b)(2):

               All transgender individuals who are or will be enrolled in Wisconsin
               Medicaid, have or will have a diagnosis of gender dysphoria, and are
               seeking or will seek surgical treatments or medical treatments or services to
               treat gender dysphoria.

       143.    Plaintiffs Cody Flack, Sara Ann Makenzie, Marie Kelly, and Courtney Sherwin

are each adequate representatives of the Proposed Class. Plaintiffs are all transgender individuals

with a diagnosis of gender dysphoria enrolled in Wisconsin Medicaid who are seeking, or intend

to seek, surgical treatments and/or other medical treatments or services (including hormone

treatments) to treat gender dysphoria.

                                                 35
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 36 of 44



       144.    The Proposed Class satisfies the requirements of Fed. R. Civ. P. 23(a)(1) because

the class is so numerous that joinder of all members is impracticable. Several thousand

Wisconsin Medicaid recipients are estimated to be transgender individuals who are receiving

medical treatment for gender dysphoria or may seek such treatments in the future. In addition,

because of the transient nature of the Wisconsin Medicaid population, in part because

individuals’ income may make them eligible or ineligible for Medicaid at various points in their

lives, it is impractical to join all transgender individuals with gender dysphoria who may be

denied Wisconsin Medicaid coverage by the Challenged Exclusion at some point.

       145.    The Proposed Class satisfies the commonality requirements of Fed. R. Civ. P.

23(a)(2) because there are questions of law and fact common to the class. Pursuant to the

Challenged Exclusion, Defendants have acted or refused to act on grounds generally applicable

to the Proposed Class. This action raises questions of law common to all members of the

Proposed Class, including (a) whether the Challenged Exclusion, facially and as applied to

members of the Proposed Class, violates the prohibitions on sex discrimination under Section

1557 of the Patient Protection and Affordable Care Act; (b) whether the Challenged Exclusion,

facially and as applied to members of the Proposed Class, violates the availability and

comparability provisions of the federal Medicaid Act; and (c) whether the Challenged Exclusion,

facially and as applied to members of the Proposed Class, violates the Equal Protection Clause of

the Fourteenth Amendment to the U.S. Constitution. All members of the Proposed Class share a

common question of fact: Would their surgical treatments and other medical treatments or

services (including hormone treatments) for gender dysphoria be covered by Wisconsin

Medicaid but for Defendants’ continuing enforcement of the Challenged Exclusion?




                                                36
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 37 of 44



       146.    The Proposed Class satisfies the typicality requirements of Fed. R. Civ. P.

23(a)(3) because the named Plaintiffs’ claims are typical of the claims of the claims of the

Proposed Class. Mr. Flack, Ms. Makenzie, Ms. Kelly, Ms. Sherwin, and all members of the

Proposed Class, are all individuals who have been unable, are unable, or will be unable to obtain

Wisconsin Medicaid coverage for medically necessary treatments for gender dysphoria because

of the Challenged Exclusion, and, as a result, have faced or will face delayed or denied access to

these medically necessary treatments. Plaintiffs and members of the Proposed Class share the

same legal claims under Section 1557, the Medicaid Act, and the Equal Protection Clause of the

Fourteenth Amendment to the U.S. Constitution.

       147.    The Proposed Class satisfies the adequacy requirements of Fed. R. Civ. P.

23(a)(4) because the class representatives will fairly and adequately represent the interests of the

Proposed Class. The named Plaintiffs seek the same declaratory and injunctive relief as the other

members of the Proposed Class: a declaratory judgment that the Challenged Exclusion violates

Section 1557, the Medicaid Act, and the Equal Protection Clause, and preliminary and

permanent injunctions enjoining Defendants from enforcing the Challenged Exclusion and

denying them access to medically necessary transition-related care based on that exclusion. Each

of the named Plaintiffs seeks this relief to benefit themselves and to protect other low-income

transgender Wisconsin residents who are or will be enrolled in Wisconsin Medicaid. In asserting

their own rights, the named Plaintiffs will vindicate the rights of all members of the Proposed

Class fairly and adequately. The class representatives have no interests that are antagonistic to

the interests of other members of the Proposed Class.

       148.    The Proposed Class further satisfies the adequacy requirements of Fed. R. Civ. P.

23(a)(4) because counsel for the Proposed Class will fairly and adequately represent the interests



                                                 37
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 38 of 44



of the Proposed Class. The Proposed Class is represented by counsel from Relman, Dane &

Colfax PLLC, a national civil rights law firm based in Washington, D.C.; McNally Peterson,

S.C., a law firm based in Milwaukee, Wisconsin; and the National Health Law Program

(“NHeLP”), a national health rights advocacy organization. Relman, Dane & Colfax and

McNally Peterson have significant experience litigating civil rights cases, including transgender

rights cases, and complex class action civil rights cases in federal court. NHeLP has significant

expertise in Medicaid issues and has extensive experience litigating Medicaid-related lawsuits,

including class actions, in state and federal courts around the country.

       149.    A class action is superior to other available methods for fairly and efficiently

adjudicating this litigation and protecting the rights of the named Plaintiffs and the members of

the Proposed Class.

                                  FIRST CAUSE OF ACTION

                Unlawful Discrimination on the Basis of Sex in Violation of
     Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C. § 18116

 Against Defendant Wisconsin Department of Health Services (for declaratory and injunctive
 relief for Plaintiffs and all similarly situated individuals, and for compensatory damages for
Plaintiffs only) and Defendant Palm (for declaratory and injunctive relief for Plaintiffs and all
                                   similarly situated individuals)

       150.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 149 of this

Complaint.

       151.    Under Section 1557 of the Affordable Care Act, “an individual shall not . . . be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under,

any health program or activity, any part of which is receiving Federal financial assistance,

including credits, subsidies, or contracts of insurance, or under any program or activity that is




                                                 38
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 39 of 44



administered by an Executive Agency or any entity established under this title (or amendments)”

on the basis of sex. 42 U.S.C. § 18116.

       152.    Section 1557’s prohibitions on sex discrimination are enforceable by Plaintiffs in

a judicial action under 20 U.S.C. § 1683, which Section 1557 incorporates by reference. 42

U.S.C. § 18116(a).

       153.    The Challenged Exclusion, Wis. Adm. Code §§ DHS 107.03(23)-(24),

107.10(4)(p), on its face and as applied to Plaintiffs and members of the Proposed Class, violates

Section 1557’s prohibition against discrimination on the basis of sex in a health program or

activity receiving federal financial assistance.

       154.    The individual Plaintiffs have been and are continuing to be injured by

Defendants’ application of the Challenged Exclusion to deny them Wisconsin Medicaid

coverage for surgical treatments and other medical treatments and services for gender dysphoria,

and have suffered damages as a result.

                                 SECOND CAUSE OF ACTION

                  Violation of the Medicaid Act’s Availability Requirements,
                                  42 U.S.C. § 1396a(a)(10)(A)

 Against Defendant Palm (for declaratory and injunctive relief for Plaintiffs and all similarly
                                   situated individuals)

       155.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 154 of this

Complaint.

       156.    The Challenged Exclusion, Wis. Adm. Code §§ DHS 107.03(23)-(24),

107.10(4)(p), and the Secretary’s refusal, based on the Challenged Exclusion, to provide

coverage for medical and/or surgical treatments and services for gender dysphoria to Plaintiffs

and members of the Proposed Class, eliminate mandatory Medicaid coverage of medically



                                                   39
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 40 of 44



necessary services and violate Medicaid’s availability requirement, 42 U.S.C. § 1396a(a)(10)(A),

which is enforceable by Plaintiffs under 42 U.S.C. § 1983.

                                 THIRD CAUSE OF ACTION

               Violation of the Medicaid Act’s Comparability Requirements,
                                 42 U.S.C. § 1396a(a)(10)(B)

 Against Defendant Palm (for declaratory and injunctive relief for Plaintiffs and all similarly
                                   situated individuals)

       157.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 156 of this

Complaint.

       158.    The Challenged Exclusion, Wis. Adm. Code §§ DHS 107.03(23)-(24),

107.10(4)(p), and the Secretary’s refusal, based on the Challenged Exclusion, to provide

coverage for medical and/or surgical treatments and services for gender dysphoria to Plaintiffs

and members of the Proposed Class, while covering the same services for other Wisconsin

Medicaid beneficiaries with different diagnoses, violate Medicaid’s comparability requirement,

42 U.S.C. § 1396a(a)(10)(B), which is enforceable by Plaintiffs under 42 U.S.C. § 1983.

                               FOURTH CAUSE OF ACTION

                  Violation of 42 U.S.C. § 1983 Based on the Deprivation of
    Plaintiffs’ Rights Under the Equal Protection Clause of the Fourteenth Amendment

 Against Defendant Palm (for declaratory and injunctive relief for Plaintiffs and all similarly
                                   situated individuals)

       159.    Plaintiffs reallege and incorporate by reference paragraphs 1 to 158 of this

Complaint.

       160.    First, the Challenged Exclusion, Wis. Adm. Code §§ DHS 107.03(23)-(24),

107.10(4)(p), on its face and as applied to Plaintiffs and members of the Proposed Class,

impermissibly discriminates against Plaintiffs and members of the Proposed Class on the basis of



                                                40
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 41 of 44



sex and violates their right to equal protection of the laws under the Equal Protection Clause of

the Fourteenth Amendment to the United States Constitution.

       161.    Second, the Challenged Exclusion, Wis. Adm. Code §§ DHS 107.03(23)-(24),

107.10(4)(p), on its face and as applied to Plaintiffs, impermissibly discriminates against

Plaintiffs and members of the Proposed Class for being transgender and violates their right to

equal protection of the laws under the Fourteenth Amendment to the United States Constitution.

       162.    Defendants’ promulgation and continued enforcement of the Challenged

Exclusion did not, and do not, serve any rational, legitimate, important, or compelling state

interest. Rather, the Challenged Exclusion serves only to prevent Plaintiffs and members of the

Proposed Class from obtaining medical and/or surgical care and services that will enable them to

treat their gender dysphoria, complete their gender transitions, and fully live as their authentic

selves. In effect, the Challenged Exclusion punishes vulnerable transgender people for being

transgender and taking necessary steps to live in accordance with their gender identities.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       A.      Certify a class of all transgender individuals who are or will be enrolled in

               Wisconsin Medicaid, have or will have a diagnosis of gender dysphoria, and who

               are seeking or will seek surgical or medical treatments or services to treat gender

               dysphoria (the “Class”);

       B.      Name Cody Flack, Sara Ann Makenzie, Marie Kelly, and Courtney Sherwin as

               representatives of the Class, and appoint Plaintiffs’ counsel at Relman, Dane &

               Colfax PLLC; McNally Peterson, S.C.; and the National Health Law Program as

               Class counsel;



                                                 41
Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 42 of 44



 C.    On behalf of Plaintiffs and all similarly situated individuals, issue preliminary and

       permanent injunctions enjoining any further enforcement or application of the

       Challenged Exclusion, Wis. Adm. Code §§ DHS 107.03(23)-(24), 107.10(4)(p),

       and directing Defendants and their agents to provide Medicaid coverage for all

       surgical treatments and other medical treatments and services for gender

       dysphoria (including hormone treatments) without regard to the Challenged

       Exclusion;

 D.    On behalf of Plaintiffs and all similarly situated individuals, enter a declaratory

       judgment that the Challenged Exclusion, Wis. Adm. Code §§ DHS 107.03(23)-

       (24), 107.10(4)(p), facially and as applied to Plaintiffs and members of the

       Proposed Class:

          1.        Violates Section 1557 of the Affordable Care Act, 42 U.S.C. § 18116,

                    by discriminating against Plaintiffs and all similarly situated

                    individuals on the basis of sex (including sex stereotyping, gender

                    identity, being transgender, and undergoing a gender transition);

          2.        Violates the Medicaid Act’s availability requirement, 42 U.S.C.

                    § 1396a(a)(10)(A);

          3.        Violates the Medicaid Act’s comparability requirement, 42 U.S.C.

                    § 1396a(a)(10)(B); and

          4.        Violates the Equal Protection Clause of the Fourteenth Amendment to

                    the U.S. Constitution by discriminating against Plaintiffs and all

                    similarly situated individuals on the basis of sex (including sex




                                          42
     Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 43 of 44



                         stereotyping, gender identity, being transgender, and undergoing a

                         gender transition), and for being transgender;

       E.     Award compensatory damages to the individual Plaintiffs, as permitted under

              Section 1557 of the Patient Protection and Affordable Care Act, 42 U.S.C.

              § 18116, in an amount that would fully compensate each of them for: (1) the

              harms to their short- and long-term health and well-being, including emotional

              distress, from being denied access to medically necessary health care as a result of

              the Challenged Exclusion and its application to them, (2) their economic losses,

              and (3) all other injuries that have been caused by Defendants’ acts and omissions

              alleged in this Complaint;

       F.     Award Plaintiffs their reasonable attorneys’ fees, costs, and expenses under 42

              U.S.C. § 1988 or other applicable statutes; and

       G.     Award such other and further relief as the Court may deem just and proper.



Dated: June 27, 2019                            Respectfully submitted,

                                                /s/ Joseph J. Wardenski
                                                Joseph J. Wardenski*
                                                Jennifer I. Klar*
                                                Orly T. May*
                                                Alexa T. Milton*
                                                RELMAN, DANE & COLFAX PLLC
                                                1223 19th Street, NW, Suite 600
                                                Washington, DC 20036
                                                Telephone: (202) 728-1888
                                                Facsimile: (202) 728-0848
                                                jwardenski@relmanlaw.com
                                                jklar@relmanlaw.com
                                                omay@relmanlaw.com
                                                amilton@relmanlaw.com




                                               43
Case: 3:18-cv-00309-wmc Document #: 210 Filed: 06/27/19 Page 44 of 44



                                  Robert Theine Pledl (SBN 1007710)
                                  DAVIS & PLEDL, S.C.
                                  1433 N. Water Street, Suite 400
                                  Milwaukee, WI 53202
                                  (414) 488-1354
                                  rtp@davisandpledl.com

                                  Abigail Coursolle*
                                  Catherine McKee*
                                  NATIONAL HEALTH LAW PROGRAM
                                  200 N. Greensboro Street, Suite D-13
                                  Carrboro, NC 27510
                                  Telephone: (919) 968-6308
                                  Facsimile: (919) 968-8855
                                  coursolle@healthlaw.org
                                  mckee@healthlaw.org

                                  Attorneys for Plaintiffs

                                                             *Admitted pro hac vice




                                 44
